DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 6/16/2021 and the remarks/amendments filed 5/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
 
Claim Status
Claims 1, 3-12, and 14-20 are pending
Claims 2 and 13 are cancelled.
Claims 1, 4, 10, 12, and 14 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-8, 10-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tandou (US Pub. 2008/0289767).
Regarding claim 1, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: 
a first partition (see annotated Fig. 5B below); 
a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); 
a third partition surrounding the second partition (see below, surrounding outwardly); and

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls) having a first surface (see below, “upper” surface of first channel, a second surface facing away from the first surface (see below, “lower” surface of second channel facing the opposite direction), a first channel (see below, first communication flow path #2B) located on the first surface, and a second channel (see below, second communication channel #2B) located on the second surface, 

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    280
    302
    media_image5.png
    Greyscale

wherein the separator connects the first area and the third area by the first channel (see as annotated below, the separator is in direct contact with both the first and the third areas in the oval),


    PNG
    media_image6.png
    269
    633
    media_image6.png
    Greyscale

wherein the first channel and the second channel do not meet each other (as annotated above, the first and second channel are on opposite sides of the separator, and thus are not in contact/conjunction with each other).

Regarding claim 3, Tandou teaches wherein the first channel is an upper portion of the separator (see annotated Fig. 5A below, with separator shown as a cross-section of the region identified previously; the first channel extends through a vertically higher portion of the separator), and the second channel is in a lower portion of the separator (see below, second channel extends through a vertically lower portion of the 
    PNG
    media_image7.png
    183
    563
    media_image7.png
    Greyscale

The Examiner notes the breadth of the word “portion”, defined by Merriam-Webster dictionary as “an often limited part of a whole”, which can be met by any arbitrary sub-division of the separator. As above, both the first and second channel pass through upper portions and lower portions of the separator.  

Regarding claim 4, (annotated Figures reproduced from claim 1, for convenience)

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

Tandou teaches wherein the separator comprises: 
a first member (see annotated Fig. 5A below) located in an upper portion of the separator (see below, separator in darkened region, the first member forms an upper and lower portion of the separator) and between the second partition and the third partition (see member identified below in relation to the partitions above, is located between an innermost wall of the second partition and either wall of the third partition);
a second member (see below) located in the upper portion of the separator (see below, similar to first member) and between the first partition and the second partition (is located between an outermost wall of the second partition and either wall of the first partition);2Serial No. 16/039,817Docket No. 81058.01800Reply to Office Action mailed September 8, 2020 
a third member (see below) located in a lower portion of the separator (see below, forms an upper and lower portion of the separator) and between the second partition and the third partition (see below, between an innermost wall of the second partition and either wall of the third partition); 
a fourth member (see below) located in the lower portion of the separator (see below, similar to the third member) and between the first partition and the second 

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

wherein the first channel is formed by the first member and the second member (see above in relation to Fig. 5B, path 2B formed in both first and second members); and
wherein the second channel is formed by the third member and the fourth member (see above in relation to Fig. 5B, path 2B formed in both third and fourth members).

    PNG
    media_image7.png
    183
    563
    media_image7.png
    Greyscale


Regarding claim 5, Tandou teaches wherein one surface of each of the first member, the second member, the third member, and the fourth member contacts the st-4th members all contact the second partition, interpreted as the inner and outer walls of the shaded region).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 6, Tandou teaches wherein the first member and the third member contact the third partition (see annotated Figs. 5A/B below, 1st and 3rd contact the unshaded 3rd partition indirectly through the coolant therebetween), and the second member and the fourth member contact the first partition (see annotated Figs. 5A/B below, 2nd and 4th contact the unshaded 1st partition indirectly through the coolant therebetween).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 7, Tandou teaches wherein the first member, the second member, the third member, and the fourth member have a same height (see annotated Fig. 5A below, 1st-4th members appear to have identical heights), and the first channel 

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale


Regarding claim 8, Tandou teaches wherein the cooling device further comprises an inlet for introducing a coolant ([0059] and Fig. 5B, refrigerant inlet #5), and the inlet is located between the second partition and the third partition (see annotated Fig. 5B, as reproduced from above).

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

The Examiner notes the inlet is the only structural limitation of the claim. The remainder of the claim is merely an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
The separator as taught by Tandou would be capable of allowing for clockwise or counterclockwise flow in any of the passageways, largely depending on the orientation of the cooling device as a whole.

Regarding claim 10, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: 
a fluid channel through which a coolant circulates ([0039] and Fig. 5A-B, refrigerant flow path #2), the coolant being introduced through at least one inlet ([0059] and Fig. 5A-B, inlet #5); 
a partition (see below, sidewalls of the darkened portion) separating the fluid channel into a first area and a second area (see below); and 
a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below) penetrating through the partition (see below, separator forms a flow pathway through the partition) and extending across the first area and the second area (see below, separator forms an intermediary pathway between the first and second areas), the separator comprising a body having a first surface (see below, “upper” surface of first channel), a second surface facing away from the first surface (see below, “lower” surface of second channel facing the opposite direction), a first channel located on the first surface (see below), and a second channel (see below) located on the second surface, wherein the first channel and the second 

    PNG
    media_image9.png
    259
    509
    media_image9.png
    Greyscale

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    280
    302
    media_image5.png
    Greyscale


To clarify the record, the claim limitations “through which a coolant circulates, the coolant being introduced through at least one inlet” and “wherein the at least one inlet introduces the coolant into the first area such that a first flow of the coolant flowing in a clockwise direction and a second flow of the coolant flowing in a counterclockwise direction are formed in the first area, and wherein the first channel of the separator is configured to introduce one of the first flow and the second flow of the coolant from the first area into the second area and the second channel of the separator is configured to introduce the other one of the first flow and the second flow of the coolant from the first area into the second area” are merely intended uses and are given weight to the extent 
The inlet and channels as taught by Tandou would be capable of performing the intended uses identified above by accommodating any flow patterns of the coolant flowing therethrough as may be present during operation.

Regarding claim 11, the entire claim is merely an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The inlet and channels as taught by Tandou would be capable of performing the intended uses identified above by accommodating any flow patterns of the coolant flowing therethrough as may be present during operation, since the first area and second areas are in volume communication via the channels of the separator.

Regarding claim 12, Tandou teaches a cooling device (Fig. 5A/B, entirety)  comprising: a first partition (see annotated Fig. 5B below); a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding 

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

and a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls) having a first surface (see below, “upper” surface of first channel), a second surface facing away from the first surface (see below, “lower” surface of second channel facing the opposite direction), and a channel (see below, first/second communication flow paths #2B) located on the first surface (see below), and wherein the channel of the separator is configured to connect the first area and the third area with each other via the separator (see annotated Fig. 5B above, first area flows into third area via the separator and first channel).

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    280
    302
    media_image5.png
    Greyscale


Regarding claim 14, (annotated Figures reproduced from claim 12, for convenience)

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Tandou teaches wherein the separator comprises: 
a first member (see below) located between the second partition and the third partition (see member identified below in relation to the partitions above, is located between an innermost wall of the second partition and either wall of the third partition); and 

wherein the channel is formed by the first member and the second member (see below in relation to Fig. 5B, path 2B formed in both first and second members),5Serial No. 16/039,817 Docket No. 81058.01800Reply to Office Action mailed September 8, 2020wherein the first area and the third area are connected to each other by the channel (see Fig. 5B, all portions of each element are “connected to” each other since they are part of the same structure).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale


Regarding claim 15, Tandou teaches wherein one surface of each of the first member and the second member contacts the second partition (see annotated Fig. 5A reproduced below, first and second members both contact the second partition, interpreted as the inner and outer walls of the shaded region).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

 
Regarding claim 16, Tandou teaches wherein the first member contacts the third partition (see annotated Figs. 5A/B below, first member contacts the unshaded third partition indirectly through the coolant therebetween), and the second member contacts the first partition (see annotated Figs. 5A/B below, second member contacts the unshaded first partition indirectly through the coolant therebetween).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 17, Tandou teaches wherein the first member and the second member have a same height (see annotated Fig. 5A below, first and second members appear to have identical heights), and the channel has a uniform width (see Figs. 5A, 5B, and 5D, path #2B appears to have a uniform width).  

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale


Regarding claim 18, the entire claim is interpreted as an intended use and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).
The separator/channel as taught by Tandou would be capable of allowing for clockwise or counterclockwise flow in any of the passageways/areas, largely depending on the orientation of the cooling device as a whole.

Regarding claim 19, Tandou teaches a gas supply device (Fig. 1, entire susceptor structure including #1-4, #12, and He gas supply system #30) comprising the cooling device of claim 1 (whose rejection is reproduced below, for convenience).

Regarding claim 1, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: 
a first partition (see annotated Fig. 5B below); 
a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); 
a third partition surrounding the second partition (see below, surrounding outwardly); and

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls) having a first surface (see below, “upper” surface of first channel, a second surface facing away from the first surface (see below, “lower” surface of second channel facing the opposite direction), a first channel (see below, first communication flow path #2B) located on the first surface, and a second channel (see below, second communication channel #2B) located on the second surface, 

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    280
    302
    media_image5.png
    Greyscale

wherein the separator connects the first area and the third area by the first channel (see as annotated below, the separator is in direct contact with both the first and the third areas in the oval),


    PNG
    media_image6.png
    269
    633
    media_image6.png
    Greyscale

wherein the first channel and the second channel do not meet each other (as annotated above, the first and second channel are on opposite sides of the separator, and thus are not in contact/conjunction with each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tandou (US Pub. 2008/0289767), as applied to claims 1, 3-8, 10-12, and 14-19 above, and further in view of Tandou (US Pub. 2008/0178608, hereafter- “Tandou ‘608”).
The limitations of claims 1, 3-8, 10-12, and 14-19 are set forth above.
Regarding claim 9, Tandou does not explicitly teach the limitation of one or more grooves arranged between the first partition and the second partition or between the second partition and the third partition, although Examiner notes it is possible that the communication channels #2B of the partition as identified above could be construed as “grooves” arranged in this manner.

Tandou and Tandou ‘608 are analogous art in the field of refrigeration systems for controlling the temperature of a semiconductor wafer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tandou to have one or more grooves arranged between the first partition and the second partition in order to improve the convection of refrigerant and heat transfer area, as taught by Tandou ‘608 [0067].  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Myo (US Pub. 2008/0099147) in view of Tandou (US Pub. 2008/0289767).
Regarding claim 20, Myo teaches a substrate processing apparatus (Abstract and Fig. 1, entirety) comprising:
a chamber ([0027] and Fig. 1, chamber #100) having an inner space ([0028] and Fig. 1, processing region #106) surrounded by a top lid ([0027] and Fig. 1, lid assembly #105) and an outer wall (Fig. 1, wall radially outward comprising #103 and #111);

at least one substrate support ([0027] and Fig. 1, substrate support #102) located on a wall of the chamber (Fig. 1, bottom/sidewalls) and facing the reactor (Fig. 1, facing upward toward lid);
a reaction space ([0028] and Fig. 1, processing region #106) formed between the reactor and the substrate support (Fig. 1); and
a cooling device is provided over the reactor ([0041] and Fig. 4A, ports #401/402 flow thermal control fluids- water, oil, alcohols, etc).

Myo does not teach the cooling device of claim 1.
However, Tandou teaches the cooling device of claim 1 (whose rejection is reproduced below, for convenience).
Regarding claim 1, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: 
a first partition (see annotated Fig. 5B below); 
a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); 
a third partition surrounding the second partition (see below, surrounding outwardly); and

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls) having a first surface (see below, “upper” surface of first channel, a second surface facing away from the first surface (see below, “lower” surface of second channel facing the opposite direction), a first channel (see below, first communication flow path #2B) located on the first surface, and a second channel (see below, second communication channel #2B) located on the second surface, 

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    280
    302
    media_image5.png
    Greyscale

wherein the separator connects the first area and the third area by the first channel (see as annotated below, the separator is in direct contact with both the first and the third areas in the oval),


    PNG
    media_image6.png
    269
    633
    media_image6.png
    Greyscale

wherein the first channel and the second channel do not meet each other (as annotated above, the first and second channel are on opposite sides of the separator, and thus are not in contact/conjunction with each other).
Myo and Tandou both teach substrate processing apparatuses with cooling structures, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the cooling device of Myo with the cooling device of Tandou in order to more rapidly control temperature changes over a wide temperature range (Tandou – Abstract) by adjusting the evaporation temperature of the refrigerant as controlled by the low-pressure side (Tandou – [0010]).

Response to Arguments
Applicant is thanked for their amendments to claims 1, 10, and 12 to alleviate new matter introduced with the previous amendments. As such, the rejections of all claims under section 112(a) are withdrawn.

Applicant is thanked for their amendments to claims 1, 4, 10, and 12 to alleviate indefinite claim language introduced with the previous amendments. As such, the rejections of all claims under section 112(b) are withdrawn.

Regarding the section 102 rejections of claims 1, 3-8, 10-12, and 14-19, Applicant’s arguments have been carefully considered but are not persuasive. Particularly, Applicant merely asserts that Tandou does not teach the limitations of the amended claims (Remarks, pg. 9). Applicant has made no particular arguments concerning the teachings of Tandou, nor are any remarks provided that attempt to disprove the Examiner’s previous interpretation of the reference or its teachings. As such, the Examiner maintains that the Tandou reference fully teaches the limitations of the claims, as amended, as Applicant has provided no persuasive arguments to the contrary.

Regarding the section 103 rejection of claim 9, Applicant’s arguments have been carefully considered but are not persuasive. Particularly, Applicant merely re-states the operation of their device (Remarks, pg. 10), and then alleges that the Tandou does not teach the limitations of claim 1, asserting the rejection to claim 9 should be withdrawn. why Tandou does not teach the limitations is not persuasive to the Examiner. 
Additionally, the Examiner notes that claim 9 addresses a structural limitation of the device (the “grooves”), yet Applicant’s arguments are primarily concerned with the fluid dynamics of the coolant during operation of the device (an intended use). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding the section 103 rejection of claim 20, Applicant’s arguments have been carefully considered but are not persuasive. Applicant merely alleges that claim 1 differentiates over the Tandou reference, and asserts claim 20 is allowable. As with claim 1, the absence of any particular arguments why Tandou does not teach the limitations is not persuasive to the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718          

/Benjamin Kendall/Primary Examiner, Art Unit 1718